Strout, J.
Trespass against a tax collector for an alleged wrongful arrest upon a warrant for taxes. Motion for new trial, and exceptions to the charge of the presiding judge.
Upon the Motion. — The evidence was contradictory, but the preponderance was in favor of the defendant, for whom the jury returned a verdict. We perceive no reason to disturb the finding of the jury.
Upon the Exceptions.— The question was, Avhat constituted a sufficient demand of payment of the taxes. The instruction was:: "What is a sufficient demand? Any intimation to the tax payer that a payment is desired. It need not be in absolute words a demand; he need not go to the tax payer and say, I hereby demand of you payment; but anything that informs the tax payer that the collector has a warrant and desires the payment of his taxes, is a demand. He may say, will you be good enough to pay this tax, or, can I have this tax to-day? or can’t I have it? Anything that plainly brings home to the tax payer that the collector is there officially.”
This instruction Avas in accordance Avith law, and' fully protected the plaintiff’s rights.

Exceptions and motion overruled.